DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Embodiment 1 of Figures 3A-4, Claims 1-2, 4, 6-8, 10, 12-14, 16 and 18-19, in the reply filed on 02/08/2021 is acknowledged.

Claims 3, 5, 9, 11, 15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 7-8, 10, 13-14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iversen et al. (US 2013/0278317) in view of Englekirk et al. (US 2018/0337146).

	a)	a plurality of substrate contacts (B) on the substrate to impose a back bias voltage on a region of the substrate sufficient to increase the power handling capability of at least one of the MOSFETs; and
	b)	a resistive ladder (Rb) coupled to groups of one or more of the substrate contacts and configured to be coupled to a bias voltage source, wherein the resistive ladder provides substantial radio frequency isolation between the groups.
Iversen et al. does not disclose the plurality of substrate contacts in close enough proximity to the substrate.  However, Englekirk et al. discloses an integrated circuit on a silicon-on-insulator substrate, wherein a plurality of substrate contacts (1302a,1302b) in close enough proximity to the substrate (402).  Note Figures of Englekirk et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the plurality of substrate contacts of Iversen et al. in close enough proximity to the substrate, such as taught by Englekirk et al. in order to further improve the power handling capability of the MOSFET.

Regarding claim 2, Iversen et al. and Englekirk et al. disclose the back bias voltage is a negative bias voltage (Table 1, Figures and their description).  Iversen et al. and Englekirk et al. do not disclose the MOSFETs are N-type MOSFETs.  However, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the MOSFETs of Iversen et al. and Englekirk et al. being N-type MOSFETs depending on the desired circuit configuration.



Regarding claim 7, Iversen et al. discloses, as shown in Figures, a back-bias network configured to be coupled to a stack (34,78) of series-coupled MOSFETs (32,76) fabricated as an integrated circuit on a silicon-on-insulator substrate [0030], the back-bias network including:
	a)	a plurality of groups, each group comprising one or more of substrate contacts (B), each substrate contact having a first end on the substrate to impose a back bias voltage on a region of the substrate sufficient to increase the power handling capability of at least one of the MOSFETs, and a second end accessible to connections in a superstructure of the integrated circuit; and
	b)	between pairs of groups, a resistor (Rb) coupled to the second end of the substrate contact of the pair of groups;
	wherein the back-bias network is further configured to be coupled to a bias voltage source.
Iversen et al. does not disclose each substrate contact having the first end in close enough proximity to the substrate.  However, Englekirk et al. discloses an integrated circuit on a silicon-on-insulator substrate, wherein each substrate contact (1302a,1302b) is in close enough proximity to the substrate (402).  Note Figures of Englekirk et al.  Therefore, it would have been 

Regarding claim 8, Iversen et al. and Englekirk et al. disclose the bias voltage source when coupled supplies a negative bias voltage to the groups of one or more substrate contacts (Table 1, Figures and their description).  Iversen et al. and Englekirk et al. do not disclose the MOSFETs are N-type MOSFETs.  However, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the MOSFETs of Iversen et al. and Englekirk et al. being N-type MOSFETs depending on the desired circuit configuration.

Regarding claim 13, Iversen et al. discloses, as shown in Figures, an integrated circuit fabricated on a silicon-on-insulator substrate [0030] and having increased power handling capability, the integrated circuit including:
	a)	a plurality of series-coupled MOSFETs (32,76) fabricated on the substrate;
	b)	a plurality of groups, each group comprising one or more of substrate contacts (B), each substrate contact having a first end on the substrate to impose a back bias voltage on a region of the substrate sufficient to increase the power handling capability of at least one of the MOSFETs, and a second end accessible to connections in a superstructure of the integrated circuit; and
	c)	between each pair of groups of one or more substrate contacts, a resistor (Rb) coupled to the second end of the substrate contact of the pair of adjacent groups and configured to provide substantial radio frequency isolation between the group; and

Iversen et al. does not disclose each substrate contact having the first end in close enough proximity to the substrate.  However, Englekirk et al. discloses an integrated circuit on a silicon-on-insulator substrate, wherein each substrate contact (1302a,1302b) is in close enough proximity to the substrate (402).  Note Figures of Englekirk et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form each substrate contact of Iversen et al. in close enough proximity to the substrate, such as taught by Englekirk et al. in order to further improve the power handling capability of the MOSFET.

Regarding claim 14, Iversen et al. and Englekirk et al. disclose the bias voltage source supplies a negative bias voltage to the groups of one or more substrate contacts (Table 1, Figures and their description).  Iversen et al. and Englekirk et al. do not disclose the MOSFETs are N-type MOSFETs.  However, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the MOSFETs of Iversen et al. and Englekirk et al. being N-type MOSFETs depending on the desired circuit configuration.

Regarding claim 18, Iversen et al. and Englekirk et al. disclose the plurality of series-coupled MOSFETs are linearly arrayed on the substrate, and the groups of one or more substrate contacts and the resistors are offset to a side of the MOSFETs and arrayed and aligned in a direction of radio frequency signal flow through the MOSFETs (Figures).

Claims 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iversen et al. (US 2013/0278317) in view of Englekirk et al. (US 2018/0337146) and further in view of Sahara et al. (US 2002/0180041).
Iversen et al. and Englekirk et al. disclose the claimed invention including the integrated circuit as explained in the above rejection.  Iversen et al. and Englekirk et al. disclose the integrated circuit includes a die seal having at least one gap having an interior, and wherein at least one of the plurality of substrate contact is positioned within the interior of the die seal adjacent to and overlapping at least one gap.  However, Sahara et al. discloses an integrated circuit including a die seal (9) having at least one gap (where the bumps 7 form) having an interior, and wherein at least one of the plurality of contact (8) is positioned within the interior of the die seal adjacent to and overlapping at least one gap.  Note Figures of Sahara et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the integrated circuit of Iversen et al. and Englekirk et al. having a die seal having at least one gap having an interior, and wherein at least one of the plurality of substrate contact is positioned within the interior of the die seal adjacent to and overlapping at least one gap, such as taught by Sahara et al. in order to protect the integrated circuit from external contamination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897